Citation Nr: 0510559	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for neck, low back, and 
right shoulder disorders, including arthritis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of the 
left shoulder, left arm, left hip, right knee, and feet.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and June 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), located in Manila, the Republic of the Philippines.  In 
order to clarify the issues on appeal, a discussion of the 
procedural history is warranted.

In May 1995, the RO denied service connection for arthritis 
of the left shoulder, left arm, left hip, right knee, and 
feet.  The veteran was notified of this decision and of his 
appellate rights by letter dated June 7, 1995.  He did not 
appeal.

Thereafter, in July 1999, the veteran requested service 
connection for back, neck, and shoulder disorders.  In 
February 2000, the RO denied service connection for arthritis 
and rheumatism of the neck, low back, and shoulders on the 
basis that the claims were not well grounded.  However, 
pursuant to § 7(b) of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
claim denied or dismissed as not well grounded shall be 
readjudicated as if the denial or dismissal had not been 
made, provided the denial was one that became final during 
the period beginning on July 14, 1999 and ending on the date 
of enactment of the VCAA, November 9, 2000.  The request for 
readjudication must have been received not later than two 
years after November 9, 2000. Pub. L. No. 106-475 § 7, 114 
Stat. 2096 (2000).  

In this case, the veteran requested readjudication of his 
claim in February 2001, less than two years following the 
enactment of the VCAA.  He specifically requested service 
connection for arthritis of the neck, shoulders, low back, 
left hip, leg, and feet.  In November 2002, the RO denied 
service connection for "arthritis of multiple joints," 
without specifying any individual joints.  The veteran 
perfected an appeal.

As the May 1995 rating decision is final, the claims for 
service connection for arthritis of the left shoulder, left 
arm, left hip, right knee, and feet have been recharacterized 
as whether new and material evidence has been submitted to 
reopen these claims.  On the other hand, as discussed above, 
the claims for service connection for neck, low back, and 
right shoulder disorders were appropriately readjudicated as 
if the February 2000 denial had not been made.  

In June 2003, the RO also denied service connection for 
pulmonary tuberculosis, and the veteran perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration. 

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall include obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).

The veteran was scheduled for a hearing at the RO on January 
16, 2004.  He failed to appear.  However, he contacted the RO 
on January 20, 2004, and stated that he just received notice 
of the hearing on that day and wanted to reschedule in 
February.  This was not accomplished, and a remand is 
warranted in order to schedule the veteran for a local 
hearing at the RO.

Review of the claims folder indicates that the veteran was 
awarded Worker's Compensation benefits by the State of 
California.  Relevant records should be obtained on remand.

Finally, the veteran's service medical records contain 
several incidents wherein he reported and was treated for 
pain in various joints, as well as pulmonary problems.  In 
view of the foregoing, he should be afforded VA examinations 
to obtain appropriate opinions.  See 38 C.F.R. § 3.159(c)(4) 
(2004) [medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a local 
hearing at the RO.

2.  Make arrangements to obtain the 
medical and administrative records 
(including accident reports) created as a 
result of work-related injuries of the 
veteran held by the State of California, 
Division of Workers' Compensation, Office 
of Benefit Determination, Disability 
Evaluation Unit, 3737 Main Street, 3rd 
floor, Riverside, CA 92501.  

3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA orthopedic and pulmonary 
examinations.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiners prior to the 
examinations.  The examiners must note in the 
examination reports that the claims file was 
in fact reviewed in conjunction with the 
examinations.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.    

The orthopedic examiner is requested to state 
whether or not the veteran has any 
disability, including arthritis, of the left 
shoulder, right shoulder, left arm, left hip, 
right knee, left foot, right foot, neck, and 
low back.  If so, the examiner should state 
whether it is at least as likely as not that 
any such disability had its onset during 
active service or the first post-service 
year, or is related to any in-service disease 
or injury.  

The pulmonary examiner is requested to state 
whether or not the veteran has pulmonary 
tuberculosis or any residuals thereof.  If 
so, the examiner should state whether it is 
at least as likely as not that any such 
disability had its onset during active 
service or within three years following the 
veteran's separation from service, or is 
related to any in-service disease or injury.  

In providing these opinions, the examiners 
should specifically review the complaints and 
findings in the service medical records.  The 
examiners must provide comprehensive reports, 
including complete rationales for all 
opinions and conclusions reached.

4.  Thereafter, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a  result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


